GOLDTHWAITE, J.
1. The judgment was discharged by the satisfaction of the execution, and no garnishee process could properly issue on it. The garnishee, when called in •Court, to show cause why judgment, should not be had against him, is certainly at liberty to show by the record, if it was conceded that he could not do it in any other way; that the .process has been improperly issued, in consequence of the satisfaction of the judgment. This was shewn in this case, and therefore the garnishment was properly quashed.
2. The proposed amendment of the return, would not have bettered the condition of the plaintiff. The facts stated show, that the execution was in fact discharged by those who were parties defendant to it, although the money was loaned to them by another.
This seems to be an attempt to use the payment as a means to collect a debt due to the defendant in execution, in a more summary mode than can be obtained by suit in the ordinary way.
The Circuit Court very properly refused to countenance it.
Let the judgment be affirmed.